                Case 5:19-cv-05470-JFL Document 7 Filed 01/31/20 Page 1 of 8




                           IN THE UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF PENNSYLVANIA


    EUGENE HOLZER,

                              Plaintiff,                      Case No. 5:19-cv-05470-JFL

                v.

    PARTY CITY HOLDCO, INC.,

                              Defendant.



                         PARTY CITY HOLDCO, INC.’S
        ANSWER TO PLAINTIFF’S COMPLAINT WITH AFFIRMATIVE DEFENSES

                     Defendant Party City Holdco, Inc.1 (“Party City”) answers Plaintiff’s complaint

and asserts affirmative defenses as follows:

           1.        Denied. It is denied that plaintiff was employed by Party City or that plaintiff

was subjected to any discriminatory employment practices.

           2.        Denied. While plaintiff purports to bring claims under the ADEA and PHRA, it is

denied that these statutes were violated by Party City.

           3.        Denied as a conclusion of law to which no response is required.

           4.        Denied as a conclusion of law to which no response is required.

           5.        Admitted in part and denied in part. It is admitted that the EEOC issued a

“Dismissal and Notice of Rights” dated August 26, 2019 which stated, in part, that the EEOC “is

unable to conclude that the information obtained establishes violations of the statutes.” The

remaining averments are denied as a conclusion of law to which no response is required.



1
    The correct name is “Party City Holdco Inc.”
             Case 5:19-cv-05470-JFL Document 7 Filed 01/31/20 Page 2 of 8




       6.       Admitted in part and denied in part. It is admitted that plaintiff resides at 1090

Greenleaf Drive, Bethlehem, Pennsylvania 18017. The remaining averments are denied insofar

as Party City is without sufficient information to respond to these averments.

       7.       Admitted only that Party City Holdco Inc. is a corporation and that one of its

retail stores is located at 601 Baltimore Pike, Springfield, PA 19064.

       8.       Denied as a conclusion of law to which no response is required.

       9.       Denied as a conclusion of law to which no response is required.

       10.      Denied.

       11.      Denied insofar as Party City is without sufficient information to respond to these

averments.

       12.      Denied insofar as Party City is without sufficient information to respond to these

averments.

       13.      Denied insofar as Party City is without sufficient information to respond to these

averments.

       14.      Denied insofar as Party City is without sufficient information to respond to these

averments.

       15.      Denied insofar as Party City is without sufficient information to respond to these

averments.

       16.      Denied insofar as Party City is without sufficient information to respond to these

averments.

       17.      Denied.

       18.      Denied insofar as Party City is without sufficient information to respond to these

averments.



                                                  2
             Case 5:19-cv-05470-JFL Document 7 Filed 01/31/20 Page 3 of 8




       19.      Admitted in part and denied in part. It is admitted that Justin Charpentier advised

Plaintiff that the independent contractor position did not provide for the payment of employee

benefits because plaintiff’s relationship with Party City was as an independent contractor. It is

denied that Charpentier told Plaintiff that Party City “could retain him Plaintiff Holzer beyond

January should a position be available.”

       20.      Admitted in part and denied in part. It is admitted that Plaintiff was not

interviewed for a permanent position as an employee. The remaining averments are denied.

       21.      Denied.

       22.      Denied.

       23.      Denied. By way of further answer, it is denied that Party City engaged in any

unlawful discriminatory practices based upon age.

       24.      Party City incorporates its responses to paragraphs 1 through 23 as if fully set

forth herein.

       25.      Denied. By way of further answer, it is denied that Party City engaged in any

unlawful discriminatory practices based upon age.

       26.      Denied. By way of further answer, it is denied that Party City engaged in any

unlawful discriminatory practices based upon age.

       27.      Party City incorporates its responses to paragraphs 1 through 26 as if fully set

forth herein.

       28.      Denied. By way of further answer, it is denied that Party City engaged in any

unlawful discriminatory practices based upon age.

       29.      Denied. By way of further answer, it is denied that Party City engaged in any

unlawful discriminatory practices based upon age.



                                                  3
             Case 5:19-cv-05470-JFL Document 7 Filed 01/31/20 Page 4 of 8




       30.      Denied. By way of further answer, it is denied that Party City engaged in any

unlawful discriminatory practices based upon age.

       31.      Party City incorporates its responses to paragraphs 1 through 30 as if fully set

forth herein.

       WHEREFORE, Defendant Party City Holdco, Inc., respectfully requests judgment in its

favor and against Plaintiff Eugene Holzer and that it be awarded reasonable costs and

disbursements incurred in defending this action, attorneys’ fees and for such other and further

relief as the Court deems just and proper.

                         DEFENDANT’S AFFIRMATIVE DEFENSES

       Party City Holdco, Inc. asserts the following affirmative defenses in response to

Plaintiff’s Complaint. Party City Holdco, Inc. reserves the right to assert such an additional

affirmative and other defenses that may become known during discovery or otherwise.

                                    First Affirmative Defense

       Plaintiff’s complaint fails to state a claim upon which relief can be granted or damages

sought can be awarded.

                                   Second Affirmative Defense

       At all times relevant to this litigation, Party City acted in a manner which was proper,

reasonable, lawful and in the exercise of good faith.

                                    Third Affirmative Defense

       If Plaintiff suffered any damages or losses, such damages or losses were caused in whole

or in part by Plaintiff’s own acts, omissions or conduct.




                                                  4
           Case 5:19-cv-05470-JFL Document 7 Filed 01/31/20 Page 5 of 8




                                   Fourth Affirmative Defense

        Defendant asserts every defense available to it under the Age Discrimination in

Employment Act.

                                    Fifth Affirmative Defense

        Plaintiff has failed to diligently mitigate any alleged damages and, therefore, is barred

from receiving all or part of the relief requested in his Complaint.



                                    Sixth Affirmative Defense

        Plaintiff is not entitled to any damages, including liquidated damages.

                                  Seventh Affirmative Defense

        Party City Holdco, Inc. did not engage in any unlawful employment practices with

respect to Plaintiff.

                                   Eighth Affirmative Defense

        At all times, Party City acted without discriminatory intent and had reasonable grounds to

believe that any acts or omissions were based on proper employment decisions supported by

legitimate non-discriminatory reasons and were not violations of any law.

                                    Ninth Affirmative Defense

        Party City did not engage in any adverse employment action involving Plaintiff on

account of his age.

                                   Tenth Affirmative Defense

        Party City asserts every defense available to it under the PHRA.

                                  Eleventh Affirmative Defense

        Plaintiff was never employed by Party City.




                                                  5
           Case 5:19-cv-05470-JFL Document 7 Filed 01/31/20 Page 6 of 8




                                   Twelfth Affirmative Defense

       There exists no proximate causation between any alleged action, omission, breach or

failure on the part of Party City and Plaintiff’s alleged damages.

                                     Thirteenth Affirmative Defense

       Plaintiff’s Complaint is replete with allegations which deal with conclusions of law

which require no responsive pleading under the Federal Rules of Civil Procedure and therefore

are denied and strict proof thereof is demanded at the trial of this case.

                                     Fourteenth Affirmative Defense

       There was no conduct on the part of Party City which gives rise to any liability to

Plaintiff under applicable law.

                                      Fifteenth Affirmative Defense

       Party City’s alleged actions and/or omissions did not cause the injury or damages alleged

by Plaintiff, the existence of such injury or damage is being specifically denied.

                                      Sixteenth Affirmative Defense

       The nature, origin, causation, amount and extent of the injuries, damages and losses

claimed are at issue and Party City demands proof of the same by Plaintiff as required by law.

                                     Seventeen Affirmative Defense

       Plaintiff’s claims are barred because he has not suffered any damages and any alleged

damages are speculative.

                                     Eighteenth Affirmative Defense

       Party City did not engage in any unlawful employment practices with respect to Plaintiff.

                                     Nineteenth Affirmative Defense

       Plaintiff’s claims are barred on account of his failure to exhaust administrative remedies.



                                                  6
           Case 5:19-cv-05470-JFL Document 7 Filed 01/31/20 Page 7 of 8




                                      Twentieth Affirmative Defense

       Plaintiff has waived the right to a jury trial.

                                    Twenty-First Affirmative Defense

       Party City reserves its right to assert any additional affirmative defenses identified in

Rules 8(c) and 12(b) of the Federal Rules of Civil Procedure if facts obtained in discovery

support the assertion of any such affirmative defenses.

       WHEREFORE, Defendant Party City Holdco, Inc., respectfully requests judgment in its

favor and against Plaintiff Eugene Holzer and that it be awarded reasonable costs and

disbursements incurred in defending this action, attorneys’ fees and for such other and further

relief as the Court deems just and proper.



                                               Respectfully submitted,


                                               /s Steven K. Ludwig, Esquire
                                               Steven K. Ludwig, Esquire
                                               Fox Rothschild LLP
                                               2000 Market Street, 20th Floor
                                               Philadelphia, PA 19103-3222
                                               (215) 299-2164 / (215) 299-2150 (fax)
                                               sludwig@foxrothschild.com

                                               Counsel for Defendant Party City Holdco Inc.


Dated: January 31, 2020




                                                   7
           Case 5:19-cv-05470-JFL Document 7 Filed 01/31/20 Page 8 of 8




                                 CERTIFICATE OF SERVICE

       I hereby certify that on this date the foregoing pleading was served via the Court’s

electronic transmission facilities upon counsel for Plaintiff:


                                     Sidney L. Gold, Esquire
                                      Jamie L. Ford, Esquire
                                  Sidney L. Gold & Assoc., P.C.
                                  1835 Market Street, Suite 515
                                     Philadelphia, PA 19103
                                      sgold@discrimlaw.net
                                      jford@discrimlaw.net

                                Counsel for Plaintiff Eugene Holzer



                                               /s/ Steven K. Ludwig
                                               Steven K. Ludwig, Esquire



Dated: January 31, 2020
